DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a first tooth socket compartment” (line 4).  It is unclear whether such recitation is the same, different from, or part of the previously defined limitation “a plurality of tooth socket compartments” (claim 1 line 3). 
Claim 1 recites “the first tooth socket component” (lines 12-13), which lacks antecedent basis. 
Claims 7-10 each recites multiple instances of “at least two prominences” which is unclear whether such recitations are the same, different from, or part of the previously defined limitation “at least one prominence” previously defined in claim 1 (lines 10, 11). 
Claim 11 recites “the plurality of tooth socket compartments comprise a convex surface…” (line 2).  It is unclear whether each of the plurality of tooth socket compartments comprises a convex surface…, or all of the plurality of tooth socket compartments together comprise a convex surface...
Claim 11 recites “each artificial tooth” (lines 17-18,) and “the artificial tooth” (line 28) which lack sufficient antecedent bases in the claim.   It is unclear whether such recitations are the same, different from, or part of the previously defined “a plurality of artificial teeth” (claim 11 line 17). 
Claim 11 recites “the size and shape”, “the basal surface” (line 17), “the top” (line 21), which lack sufficient antecedent bases.  
Claim 11 recites “a predetermined amount of at least one bonding agent” (lines 22-23)  should be corrected to recite “a predetermined amount of said at least one bonding agent”  
Claims 17-20 each recites multiple instances of “at least two prominences” which is unclear whether such recitations are the same, different from, or part of the previously defined limitation “at least one prominence” previously defined in claim 11 (lines 12, 13). 
All dependent claims are rejected herein based on dependency. 

Allowable Subject Matter
4.	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
5.	Applicant’s arguments regarding the previous ground(s) of rejection been fully considered and are persuasive.  The ground(s) of rejection has been withdrawn. 
Conclusion
6. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Hao D. Mai whose telephone number is (571) 270-3002.  The examiner can normally be reached on Monday-Friday 8:00AM – 4:30PM.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hao D Mai/Examiner, Art Unit 3772            

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772